Exhibit 10.5

 

EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made and entered into this as of this
8th day of December, 2012 (the "Effective Date"), by and between Smack
Sportswear, a Nevada corporation, with a principal place of business located at
1765 Oak Street, Torrance, CA 90501, ("Employer") and Charles, an ("Employee").

Employer hereby employs Employee, and Employee agrees to work for Employer,
under the following terms and conditions:

1.    AGREEMENT TO EMPLOY AND BE EMPLOYED

Employer hereby employs Employee in the position of President, and Employee
hereby accepts and agrees to such employment.

2.    EMPLOYEE WARRANTIES

Employee warrants and represents that Employee has the ability to enter into
this Agreement and the legal right to work in the United States; that Employee's
entering into and performance under this Agreement will not violate Employee's
agreement with any third party; and that there are no restrictions or
obligations to any third party which may restrict Employee's performance of
duties under this Agreement. Employee has not provided, or promised to provide,
Employer with any confidential information, trade secrets, or property of any
former or current employer of Employee.

3.    DESCRIPTION OF EMPLOYEE'S DUTIES

Subject to the supervision and pursuant to the orders, advice, and direction of
Employer, Employee shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by Employer.

Employee shall report to the Board of Directors of the Employer (the "Board") in
connection his employment hereunder.

Employee has been appointed Chief Financial Officer of the Company and serves at
the pleasure of the Board.

Employee will generally report to and work at the following location: 1765 Oak
Street, Torrance, CA 90501


 

4.                  MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES

Employee shall at all times faithfully, industriously, and to the best of
Employee's ability, experience, and talent, perform all duties that may be
required of and from Employee pursuant to the express and implicit terms hereof,
to the reasonable satisfaction of Employer. Such duties shall be rendered at the
above mentioned premises and at such other place or places as Employer shall in
good faith require or as the interests, needs, business, and opportunities of
Employer shall require or make advisable, which may include domestic and
international travel. Employee shall comply with all stated standards of
performance, policies, rules, and regulations of Employer. Employee shall also
comply with such future Employer policies, rules, regulations, performance
standards, and manuals as may be published or amended by Employer from time to
time, including without limitation, any employee handbook or similar materials
that have been provided to Employee.

5.                  DURATION OF EMPLOYMENT

The term ("Term") of employment shall be three (3) years, commencing on January
1, 2013 and terminating December 31, 2015, subject, however, to prior
termination as provided in Sections 9, 10, and 11 of this Agreement or a
written, mutually agreeable extension of the term of employment.

6. SALARY AND BENEFITS; REIMBURSEMENT; ANNUAL BONUS;

(a)      Employer shall pay Employee, and Employee agrees to accept from
Employer, as partial payment for Employee's services rendered hereunder, salary
compensation paid at the following rate over the course of the Term of
employment: $120,000.00 annually, payable on a monthly basis for each monthly
period in which applicable services have been rendered. Unless otherwise agreed
to by Employer in writing or as stated herein, with the exception of 3,000,000
incentive shares, the Employee will receive no cash or non-cash employee
benefits in connection with the employment and pursuant to this Agreement.

(b)      In addition to the foregoing, Employer will reimburse Employee for any
and all necessary, customary, and usual expenses incurred on behalf of Employer
pursuant to Employer's policies.

(c)      During the employment Term, Employee will be eligible to receive bonus
payments, or other incentives based on the performance and growth of the company
as reasonably approved by Employer's Board of Directors.

(e)      Subject to the provisions below of Section 6(e), Employer shall make
available to Employee the same insurance benefits made available by the Employer
to other employees, if any (e.g., medical, dental, vision, life, accidental
death and dismemberment, short-term disability and long-term disability plans).
To the extent that key man life insurance coverage

2 of 8

 
 

 

can be obtained by the Employer under commercially reasonable terms and
conditions insuring the life of the Employee for the primary benefit of the
Employer, as approved by the Board ("Key-Man Insurance Coverage"), Employer
agrees: (i) to pay the insurance premiums for such Key-Man Insurance Coverage;
and (ii) to assign approximately 25% of the death benefit payout for such
Key-Man Insurance Coverage to Employee's designated beneficiary, minus a
reimbursement payment paid to the Employer from said death benefit proceeds in
an amount equal to 25% of the amount of out-of-pocket premium payment expenses
already paid by Employer with respect to said insurance policy.

(f)       Employee acknowledges that as of the Effective Date Employer's
business is in its initial stages of establishment and setup, and that as a
result the salary set forth in Section 6(a), above may not be paid on a monthly
basis. To the extent that said salary obligation is not paid in full on a
monthly basis as set forth in Section 6(a), any such unpaid amounts will accrue
and shall be paid at later date during the Term. Employee shall determine when
the salary as referenced above in Section 6(a), including all accrued but unpaid
salary, will be paid based upon the financial ability of the Employer to make
such payments and shall make such determination in the best interests of
Employer. Notwithstanding the foregoing, if any other member of Employer's
executive management team receives all or a portion of their respective
salaries, Employee shall be entitled, at minimum, to receive payment of the same
percentage of his salary as such other members of Employer's executive
management team.

 

(g)      Incentive Stock to be issued to the Employee will vest over the
Employee’s period of employment as follows:

  

Employment Period Completed Incentive Stock Vested     June 30, 2013 500,000
common shares     December 31, 2013 500,000 common shares     June 30, 2014
500,000 common shares     December 31, 2014 500,000 common shares     June 30,
2015 500,000 common shares     December 31, 2015 500,000 common shares

 

 

 

 

 

Page 3 of 8

 
 

 

 

7.    CONFIDENTIALITY

The parties hereto understand and agree that the terms and provisions of that
certain Mutual Confidentiality Agreement dated as of even date herewith and
attached hereto as Exhibit I (the "Confidentiality Agreement") are hereby
incorporated herein by reference. The parties also understand and agree that:
(i) the terms and provisions of this Agreement and any attachments to this
Agreement, but not the existence of this Agreement, shall be deemed
"Confidential Information" for purposes of, and as defined under, the
Confidentiality Agreement, and (ii) this Agreement constitutes a "Employment
Agreement" for purposes of, and as contemplated by, the Confidentiality
Agreement.

8.      NON-SOLICITATION

As a material inducement for the Employer to enter into this Agreement, Employee
agrees that during the term of this Agreement, and for a period of two (2) years
thereafter, Employee will not directly or indirectly, individually, in
partnership or in conjunction with any person, association or company, in any
capacity whatsoever: (a) solicit, induce, or attempt to influence, directly or
indirectly, any supplier, customer, or prospective supplier or customer
(including, without limitation, those Employer clients/customers sold or
serviced by you during the term of this Agreement) of Employer to reduce,
curtail or discontinue business with the Employer, (b) employ or retain or
attempt to employ or retain, directly or indirectly, any person who at that time
is, or within twelve (12) months prior thereto had been, employed or retained by
Employer, or (c) solicit, induce or attempt to influence, directly or
indirectly, any employee or independent contractor of the Employer to reduce,
curtail or terminate his, her or its employment or independent contractor
relationship with the Employer. In addition, as a material inducement for the
Employer to enter into this Agreement, Employee agrees that during the term of
this Agreement, Employee shall not engage in any business activities that
directly compete with the business of the Employer.

9.                  OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE

Notwithstanding anything in this Agreement to the contrary, and subject to any
limitations imposed by applicable state or federal law, the parties each have
the option to terminate this Agreement in the event that during the Term
Employee shall become permanently disabled to the extent Employee is unable to
perform the essential functions of Employee's duties even with reasonable
accommodation. Upon such notice pursuant to this Section 9, this Agreement shall
be terminated, effective on the last day of the month in which the notice is
mailed to the other party, with the same force and effect as if such last day of
the month were the date originally set forth as the termination date set forth
in Section 5.

10.              DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT

In the event that Employer shall discontinue business operations, then this
Agreement shall terminate as of the last day of the month in which such business
operations cease with the same force and effect as if such last day of the month
were originally set forth as the termination date hereof, except that Employer
shall pay all accrued and unpaid salary payments described in Section 6, above.
Business operations shall be deemed to mean regular business operations,
excluding the wind-up, sale, or transfer of business operations, or the
preparation for the same.

11. TERMINATION

(a)    Employer may terminate this Agreement by giving fifteen (15) days'
written notice to Employee upon the occurrence of any the following events (a
"Termination For Cause"): for just cause based upon material nonperformance of
duties, gross negligence, gross insubordination or fraud by Employee.

(b)   This Agreement shall also terminate immediately upon the death of
Employee.

(d)   In addition, this Agreement may be terminated by either party for any
reason or for no reason through transmittal of sixty (60) days' prior written
notice of termination to the other party (such termination, a "Termination For
Convenience").The parties understand and agree that in connection with any
termination of this Agreement, Employee shall lose any future rights under the
Agreement to be paid any compensation earned pursuant to Section 6, but shall be
paid all compensation owed through the date of termination, except in the event
of a Termination For Cause by Employer pursuant to Section 11(a).

(e)      Except as set forth above in Section 11(d), in the event of any
termination of this Agreement, including without limitation in the event of a
Termination For Convenience by Employer, within thirty (30) days of any
termination of this Agreement, Employee shall be paid any compensation earned
prior to termination pursuant to Section 6(a) and shall be paid any expense
reimbursements pursuant to Section 6(b).

(e) Subject to the above provisions of Section 11, termination of this Agreement
shall not affect any of the rights or obligations of either party which exist as
of the date of termination or expiration, and which rights and obligations
shall, by their nature, survive such termination or expiration.

12.     LITIGATION ASSISTANCE

Employee shall, upon reasonable notice, furnish such information and proper
assistance to Employer as it may reasonably require in connection with any
litigation, arbitration, mediation, or investigation in which it is, or may
become, a party, either during or after Employee's employment with Employer.
Employer shall prepay or timely reimburse Employee's reasonable expenses
required or incurred in providing such assistance.

13.     ENTIRE AGREEMENT

This Agreement, together with any documents or agreements referred to herein and
any exhibits or other attachments hereto, contains the sole and entire agreement
between the Parties with regard to Employee's employment, and supersedes any and
all other agreements between them relating to the same subject matter. The
parties acknowledge and agree that neither of them has made any representation
with respect to the subject matter of this Agreement or any representations
inducing the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he or it has
relied on his or its own judgment in entering into the Agreement, and has been
afforded the opportunity to consult with counsel of his or its choosing. The
parties further acknowledge that any statements or representations that may have
previously been made by either of them to the other are void and of no effect
and that neither of them has relied thereon in connection with his or its
dealings with the other.

14. WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING; CONSTRUCTION

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
Agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing and duly executed. The provisions of this
paragraph may not be waived except as set forth herein. The language used in
this Agreement will be deemed to be the language chosen by parties to express
their mutual intent, and no rule of strict construction will be applied against
either party. As context may require, the singular shall mean and include the
plural and vice versa, and the masculine shall include the feminine and vice
versa.

15.     SEVERABILITY

If, for any reason, any provision of this Agreement is held invalid, it is the
intent of the Parties that all other provisions of this Agreement shall remain
in full force and effect.

16.     ASSIGNMENT

This Agreement may be assigned by Employer to another employer in conjunction
with the sale, merger, reorganization, bankruptcy, or dissolution of Employer
upon written notice to Employee and provided that all other provisions and terms
of this Agreement are honored by the assignee. This Agreement may not be
assigned or subcontracted by Employee under any circumstances.

 

 
 

 

 

17.     BINDING EFFECT OF AGREEMENT

This Agreement and all of Employer's rights hereunder shall be binding on, inure
to the benefit of, and be enforceable by Employer and its legal representatives,
successors, and assigns. This Agreement and all of Employee's rights hereunder
shall be binding on, inure to the benefit of, and be enforceable by Employee and
his legal representatives.

18.     ADDITIONAL MISCELLANEOUS

{a) Notices given under this Agreement must be in writing and sent via email,
facsimile, overnight courier, hand delivered, or mailed by certified or
registered mail, to the party at its address set forth at the beginning of this
Agreement, or to the e-mail address or facsimile number provided to the other
party in writing from time to time. Either party may change its address by
giving notice of such change to the other party. If notice is made by personal
delivery, courier or mail, notice will be deemed made upon delivery. If notice
is made by e-mail or facsimile, notice will be deemed made upon transmission of
the e-mail or facsimile. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any choice or conflict of law provision or rule. Any disputes under this
Agreement shall be brought in the state courts and the Federal courts located in
Orange County, California, and the parties hereby consent to the personal
jurisdiction and venue of these courts. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world. If any party initiates legal action to enforce its rights under this
Agreement, the prevailing party shall be entitled to recover against the
non-prevailing party such attorneys' fees as may be awarded by a court of
competent jurisdiction, together with its costs of suit incurred therein.
Employee also acknowledges that the restrictions and covenants set forth in
Sections 7 and 8 above, and as set forth in the Confidentiality Agreement are,
in view of the nature of the business of the Employer, reasonable and necessary
to protect the legitimate interests of the Employer, that the Employer would not
have entered into this Agreement in the absence of such restrictions, and that
any violation by Employee of any provisions of Sections 7 or 8 above, or of the
Confidentiality Agreement, will result in irreparable injury to the Employer.
The parties also acknowledge that the remedy at law for any violation of these
restrictions and/or covenants will be inadequate, that with respect to each and
every violation or threatened violation of Sections 7 or 8 above, or of the
Confidentiality Agreement, the Employer shall be entitled to seek temporary and
permanent injunctive relief, without the necessity of proving actual damages,
that the Employer shall be entitled to seek an equitable accounting of all
earnings, profits, and other benefits arising from any such violation, which
rights shall be cumulative of and in addition to any other rights or remedies to
which the Employer may be entitled, and that in the event of any such violation
or threatened violation the Employer shall be entitled to commence an action for
temporary and permanent injunctive relief and other equitable relief in any
court of competent jurisdiction. Each and all of the several rights and remedies
provided for in this Agreement shall be construed as being cumulative, no one of
them shall be deemed to be exclusive of the others or of any right or remedy
allowed by law or equity, and pursuit of any one remedy shall not be deemed to
be an election of such remedy, or a waiver of any other remedy. Each party
represents and warrants that he or it has the right to enter into and deliver
this Agreement and to grant the rights and undertake the duties provided for in
this Agreement. This Agreement and the respective rights and obligations of the
parties hereunder shall be binding upon and inure to the benefit of the parties
only after the Agreement has been fully executed and delivered by an authorized
representative of the respective parties.

(b)      Each of the parties acknowledges having fully read and understand this
Agreement, and each has been encouraged to have legal counsel advise them in
connection with the execution of this Agreement. Each of the parties understands
and agrees that it/he either has had its/his legal counsel review this Agreement
or expressly and knowingly waives its/his right to have such legal counsel
review this Agreement. The subject headings of the sections or paragraphs of
this Agreement are included for purposes of convenience and reference only and
shall not be deemed to explain, modify, limit, amplify or aid in the meaning,
construction or interpretation of any of the provisions of this Agreement.

(c)                              This Agreement may be executed in a number of
counterparts, and all executed counterparts together will constitute one and the
same agreement. Any such execution may be of a facsimile copy hereof, and any
signature transmitted to another party by facsimile will be valid and binding.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

SMACK SPORTSWEAR ("EMPLOYER")

 

/s/ Bill Sigler

By: Bill Sigler

Title: CEO

 

EMPLOYEE

 

/s/ Charles A. Lesser

Print Name: Charles A. Lesser

 

 

 

 

 

Page 8 of 8

